Citation Nr: 1140219	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-proliferative diabetic retinopathy of the eyes, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, assigned a 10 percent disability rating for mild non-proliferative diabetic retinopathy of bilateral eyes, effective September 2005.  This matter was remanded in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2010, this matter was remanded to afford the Veteran a new VA examination to assess the severity of his non-proliferative diabetic retinopathy of bilateral eyes.  

On May 3, 2010, the Veteran underwent a VA examination pertaining to his diabetes mellitus and peripheral nerves; such examination report is of record.  The examiner referred the reader to the separately dictated eye exam; such examination report is not of record.  A notation from the Gainesville VA Medical Center (VAMC) reflects that the eye examination was cancelled as the Veteran failed to report.  A copy of the notice letter issued to the Veteran scheduling him for the VA eye examination is not of record; it is not clear the date the VA eye examination was scheduled; and, based on the May 2010 VA examiner's notation of a separately dictated eye exam it is not clear whether the examination was conducted.  

In light of the ambiguity pertaining to the VA eye examination, the Veteran should be afforded another opportunity to attend a VA examination to assess the severity of his non-proliferative diabetic retinopathy of bilateral eyes.  

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim or rating based on the evidence of record.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA outpatient treatment records from the Gainesville VAMC for the period March 18, 2010, to the present, including any reports of an eye examination.
2.  If there is no record of an eye examination dated on or about May 2010, schedule the Veteran for a VA examination with a physician with appropriate expertise to evaluate the severity of his mild non-proliferative diabetic retinopathy of bilateral eyes.  A copy of the notice letter to the Veteran scheduling him for the examination must be associated with the claims folder.  All appropriate tests should be conducted.  The entire claims file, to include a copy of this Remand must be made available to the examiner, and the examination report should note review of the claims file.  

The examiner should render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, as well as whether the Veteran is experiencing pathology.  

To the extent possible, the examiner should distinguish the symptoms attributable to his non-proliferative diabetic retinopathy of bilateral eyes from other eye disabilities (e.g., cataracts).  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall bilateral eye impairment.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.  

3.  After ensuring that the requested actions are completed, the Veteran's increased rating claim should be readjudicated, taking into consideration all applicable rating criteria, to include combining an additional 10 percent during continuance of active pathology for disabilities rated under Diagnostic Codes 6000 to 6009 (see 38 C.F.R. § 4.84a (2008)).  If the benefit sought is not fully granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


